IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROCKPOINT GROUP, L.L.C.,                  §
                                          §     No. 41, 2022
             Defendant Below,             §
             Appellant,                   §
                                          §     Court Below: Court of Chancery
       v.                                 §     of the State of Delaware
                                          §
JONATHAN H. PAUL,                         §     C.A. No. 2018-0907
                                          §
             Plaintiff Below,             §
             Appellee.                    §


                           Submitted: July 20, 2022
                          Decided: September 7, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                   ORDER

      This 7th day of September 2022, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons assigned by the Court of Chancery in its order dated July 28, 2021.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:

                                      James T. Vaughn, Jr.
                                       Justice